Name: Commission Regulation (EEC) No 1791/87 of 26 June 1987 amending Regulation (EEC) No 1677/87 concerning the stopping of fishing for cod by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/30 Official Journal of the European Communities 27. 6. 87 COMMISSION REGULATION (EEC) No 1791/87 of 26 June 1987 amending Regulation (EEC) No 1677/87 concerning the stopping of fishing for cod by vessels flying the flag of Belgium quently, it is necessary to amend Commission Regulation (EEC) No 1677/87, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 1677/87 (3), stopped fishing for cod in ICES divisions VII (excluding VII a, VIII, IX and X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of Belgium or registered in Belgium as from 7 June 1987 ; Whereas a Member State has corrected the catch figures which it provided to the Commission and the corrected figures show that the quota has not in fact been exhausted ; whereas fishing for cod in ICES divisions VII (excluding Vila, VIII, IX and X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of Belgium or registered in Belgium should therefore be permitted ; whereas, conse HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1677/87 is hereby replaced by the following : 'Article 2 This Regulation shall enter into force on 29 June 1987.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1987. For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7. 1982, p . 1 . 0 OJ No L 376, 31 . 12 . 1986, p . 4. 0 OJ No L 157, 17. 6 . 1987, p . 7 .